Citation Nr: 1540708	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right knee disability. 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 2000 to September 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

In his March 2012 substantive appeal, the Veteran requested a hearing before the Board.  He was scheduled for a hearing in September 2015; however, he failed to appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee condition, which he contends is related to his service-connected right knee condition.  

A medical opinion addressing secondary service connection was obtained in September 2014; however, the Board finds the opinion inadequate.  After reviewing the record, the examiner opined that it is less likely than not that the Veteran's left knee condition is secondary to the right knee condition.  She reasoned that the Veteran's left knee symptoms predated the right knee symptoms and that service treatment records made no mention of right knee problems.  The Veteran's service treatment records show complaints of bilateral knee pain.  Furthermore, the examiner did not address whether the Veteran's left knee condition has been aggravated by his right knee condition.  A finding that left knee symptoms predated right knee problems is not determinative.  Thus, an addendum opinion is required.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who provided the medical opinion in September 2014, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee condition had its onset in service or is etiologically related to service.  In providing this opinion, the examiner should consider the entire record, including service treatment records that show bilateral knee pain. 

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee condition was caused or aggravated by the Veteran's service-connected right knee condition.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline of the severity of the Veteran's conditions before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation. 

2. Thereafter, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




